United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2132
Issued: January 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ March 7, 2007 merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
bilateral epicondylitis condition in the performance of duty.
FACTUAL HISTORY
On December 13, 2006 appellant, a 47-year-old distribution and sales clerk, filed an
occupational disease claim for benefits. She alleged that she developed pain in both arms causally
related to employment factors. Appellant submitted a December 13, 2006 return to work slip
which was not signed by a physician.

In a December 19, 2006 report, Dr. Raymond M. Wolf, a specialist in orthopedic surgery,
advised that she had been experiencing bilateral elbow pain. He stated:
“[Appellant] is here for follow-up of her bilateral elbow pain. She reports her
elbows have been particularly painful over the past month and have been
worsening. [Appellant] states the pain is along her lateral elbow, which is worse
with picking up objects. She does note some numbness and tingling of her left long
and ring finger, but only transiently and a couple times weekly. [Appellant] does
note that the lateral elbow pain does wake her up at night, not the numbness or
tingling. She has been using ice and a home exercise program from physical
therapy.
“On examination of the bilateral elbows, [appellant] is extremely tender to
palpation along the lateral epicondyle region. She is mildly tender to palpation
along the medial epicondyle region. [Appellant] has near full range of motion of
bilateral elbows. Resisted wrist flexion and digital extension do reproduce
significant pain on the left and moderate pain on the right. [Appellant’s] light touch
sensation is intact along the radial, median and ulnar nerve distributions.”
Dr. Wolf diagnosed bilateral, lateral epicondylitis.
By letter dated January 16, 2007, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
The Office asked her to submit a comprehensive medical report from her treating physician
describing her symptoms, the medical reasons for her condition, and an opinion as to whether her
diagnosed condition of bilateral elbow epicondylitis was causally related to her federal
employment. The Office requested that appellant submit the additional evidence within 30 days.
Appellant submitted physical therapy reports from January and February 2007; a
January 4, 2007 treatment slip from Dr. Wolf stating that appellant had bilateral, lateral
epicondylitis; a January 19, 2007 Form CA-17 duty status report stating that appellant had bilateral
epicondylitis and bilateral pain and tenderness in both elbows; and a December 19, 2006 treatment
note from Dr. Wolf.
On February 13, 2007 Dr. Wolf advised that he had seen appellant for a follow-up
examination regarding her bilateral epicondylitis condition. He stated that appellant experienced
more pain in the left elbow than in the right, which was worse with picking up objects. Appellant
had no swelling or redness. Dr. Wolf stated:
“[Appellant] does note a general decreased sensation feeling around the left lateral
elbow. She has no numbness or tingling in her hands. [Appellant] states the
physical therapy had helped minimally and she is trying to continue with her home
exercise program, although it is painful. She denies any new injury.... [Appellant]
continues light-duty work status.
“[Appellant’s] general, skin, vascular, neurologic and musculoskeletal systems for
the upper extremities were reviewed and are essentially normal except for the
following. On examination of the bilateral elbows, she has tenderness to palpation
2

along the lateral epicondyle, left greater than right. [Appellant] has no erythema,
edema or ecchymosis noted. She has full range of motion of her elbow, wrist and
digits. [Appellant] does have pain with full extension of her elbow. She does have
pain with resisted wrist extension. [Appellant] has 2 + pulses distally and she is
otherwise neurovasculary intact. Her light touch sensation is intact along the radial
median and ulnar nerve distribution.”
Dr. Wolf reiterated the diagnosis of bilateral, lateral epicondylitis and recommended that
appellant undergo a magnetic resonance imaging (MRI) scan.
By decision dated March 7, 2007, the Office denied appellant’s claim, finding that
appellant failed to submit sufficient medical evidence to establish that she sustained bilateral
epicondylitis condition in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed cervical condition and her federal
employment. This burden includes providing medical evidence from a physician who concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5
ANALYSIS
The Board finds that appellant has failed to submit adequate medical evidence containing
to establish that her bilateral epicondylitis condition was caused or aggravated by her
employment as a distribution and sales clerk. For this reason, she has not discharged her burden
of proof to establish her claim that this condition was sustained in the performance of duty.
The December 19, 2006 and February 13, 2007 reports from Dr. Wolf provided findings
on examination and a diagnosis of bilateral epicondylitis. However, he did not address how her
bilateral epicondylitis condition was causally related to her employment factors. Dr. Wolf noted
that appellant’s left elbow pain was generally worse than the pain in her right elbow, although the
right-sided pain was worse when picking up objects. Appellant related that her elbow pain
occasionally awakened her at night. Dr. Wolf noted that she had some pain upon motion and
extension although she had near full range of motion in both elbows. The February 13, 2007
report essentially reiterated his previous findings, although he noted some decreased sensation
around the left lateral elbow. Appellant had a mostly normal examination, with full range of
motion of her elbow, wrist and digits. Dr. Wolf did note some pain with full extension of her left
elbow and recommended that appellant undergo an MRI scan. However, he did not explain how
her duties as a mail clerk would cause or aggravate her bilateral elbow condition. The mere fact
that appellant was asymptomatic of prior elbow problems or that the condition manifested itself
during a period of employment does not raise an inference of causal relation.6 Dr. Wolf’s opinion
is therefore of limited probative value as it does not contain medical rationale explaining how or
why appellant’s bilateral elbow condition was currently affected by or related to her employment
duties.7 The reports from the physical therapist are not relevant and do not constitute medical
evidence, as a physical therapist is not a physician pursuant to section 8101(2).8
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts of the
case, the medical history provided, the care of analysis manifested and the medical rationale
4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

See Ernest St. Pierce, 51 ECAB 623 (2000).

7

William C. Thomas, 45 ECAB 591 (1994).

8

5 U.S.C. § 8101(2).

4

expressed in support of stated conclusions.9 Dr. Wolf’s opinion is of diminished probative value
for the further reason that it is generalized in nature and equivocal in that he was not able to state
conclusively that appellant’s bilateral elbow condition was causally related to her employment.
The Office therefore properly found that appellant did not sustain a bilateral epicondylitis
condition in the performance of duty.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence. The Office advised appellant of the type of medical
evidence required to establish her claim; however, appellant failed to submit such evidence.
Accordingly, the Office properly denied appellant’s claim for compensation based on a
bilateral epicondylitis condition.11
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
bilateral epicondylitis condition was sustained in the performance of duty.

9

See Anna C. Leanza, 48 ECAB 115 (1996).

10

See Id.

11

The Board notes that appellant submitted additional evidence to the record following the March 7, 2007 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 28, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

